UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7401



LARRY BLACKWELL,

                                           Petitioner - Appellant,

          versus

CHARLES CONDON, Attorney General of the State
of South Carolina; PHOEBE JOHNSON, Warden of
Perry Correctional Institution,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-95-4065-10-22BD)

Submitted:   February 13, 1997         Decided:     February 26, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Larry Blackwell, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Blackwell v. Condon, No. CA-95-4065-10-

22BD (D.S.C. Aug. 22, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                 2